Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/25/2022, has been entered.

 DETAILED ACTION
Claim Rejections - 35 USC § 103-Withdrawn
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The rejection of claims 4 and 17 under 35 U.S.C. 103 as being unpatentable over Triscott (Oncotarget, 2012, 3(10), 1112-1123, cited in the previous Office action) in view of Kennedy (US Pub. No. 20010016600, published 08/23/2001, cited in the previous Office action), is withdrawn because of the amendment of claim 4 to introduce temozolomide dosing limitation in the amount of “1.5 mg to about 1000 mg”, which was not recited in the previous Office action.
Response to Applicants’ Arguments
The Applicants argue on the grounds that the instant claims are non-obvious over the cited references because: 
1) claim 4 has been amendment to introduce temozolomide dosing limitation in the amount of “1.5 mg to about 1000 mg” (see page 3 of Remarks filed on 02/25/2022); and 
2) a composition reciting the limitation components of instant claim 4 (i.e., a pharmaceutical composition comprising: a) 125 to 1000 mg disulfiram (DSF); and b) 1.5 mg to about 1000 mg temozolomide (TMZ)), was found to exhibit a surprising and an unexpected synergistic effect against brain tumor cells. Please see page 3 of Remarks filed on 02/25/2022.
Applicants’ arguments have been fully considered but they are rendered moot in view of the Applicants’ amendments. For example, Applicants’ amendment of claim 4 to newly recite temozolomide dosing limitation in the amount of “1.5 mg to about 1000 mg”, necessitates new grounds of rejection set forth below in the instant rejection. The Applicants’ arguments are directed toward the newly recited limitations which were not considered in the previous Office action.
Regarding the advantageous results alleged by the Applicants for rebutting the obviousness of claimed invention, please note that advantageous results alone are not sufficient for overcoming an obviousness. The results must be unexpected. For the establishment of unexpected results, a few notable principles are well settled. It is Applicants’ burden to explain any proffered data and establish how any results therein should be taken to be unexpected and significant. See MPEP 716.02 (b). The claims must be commensurate in the scope with any evidence of unexpected results. See MPEP 716.02 (d). Further, A DECLARATION UNDER 37 CFR 1.132 must compare the claimed subject matter with the closest prior art in order to be effective to rebut a prima facie case of obviousness. See, MPEP 716.02 (e). Emphasis added.
In the instant case, the data on FIGS 5 and 6 (see PG Pub. No. 20160346231A1), cited by the Applicants as allegedly supporting the Applicants’ arguments (see page 3 of Remarks filed on 02/25/2022), only showed treatment of brain tumor cell lines: i) UW228 (FIG 5B, 5G) and U87 (FIG 5E) with: a) TMZ alone; and b) TMZ + DSF. There is no data presented for the effects of DSF alone on any of the brain tumors cell lines. 
An appropriate evaluation of data for synergy would comprise:
 1) comparing TMZ + DSF with: a) TMZ alone; b) DSF alone; and 
2) calculating the interaction index (i.e., confidence interval or CI).

Status of the Claims
Claims 4 and 17 are pending.
Applicants’ amendments, filed on 02/25/2022, have been considered. Applicants have amended claim 4. Therefore, claims 4 and 17 are subject of the Office action below.
Claim Rejections - 35 USC § 103
New Grounds of Rejection Necessitated by Claim Amendments 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Triscott (Oncotarget, 2012, 3(10), 1112-1123, cited in the previous Office action) in view of: 1) Kennedy (US Pub. No. 20010016600, published 08/23/2001, cited in the previous Office action); and 2) Bersch et al (hereinafter “Bersch”, US Pub. No. 20080319039, published 12/25/2008).
Applicants’ claimed invention is directed toward a pharmaceutical composition comprising
125 to 1000 mg Disulfiram (DSF); 
1.5 mg to about 1000 mg temozolomide (TMZ); and
a pharmaceutically acceptable carrier, 
with the intended use treating brain tumor cells.
Similar to claim 4, Triscott teaches a pharmaceutical composition comprising:
DSF; 
TMZ; and 
DMSO (pharmaceutically acceptable carrier).
Please see page 1115, left column 1st ¶ under the title “RESULTS” and supplemental Figure 2A-B. DSF suppresses growth and self-renewal of cells from glioblastoma (GBM). DSF augments TMX cytotoxicity by increasing the effectiveness of TMZ in the inhibition of GBM cell growth. Please see abstract and supplemental Figure 2B.
Although Triscott is not explicit in teaching: a) 125 to 1000 mg; and b) 1.5 mg to about 1000 mg TMZ, in a composition, the claimed invention would have been obvious over Triscott. This is because it was known in the art that:
1) DSF can be administered in an amount of 125 to 1000 mg;
2) TMZ can be administered in an amount of 1.5 mg to about 1000 mg.
For example:
1) Kennedy teaches although DSF is typically effective at an amount of about 125 to 1000 mg/day, the dosage can vary with the body weight of the patient treated. Please see ¶ 0086.  DSF strongly inhibit the growth of cancer cells of a variety of cell types. Please see abstract and ¶ 0061. 
Similar to Triscott (see discussions above), Kennedy teaches that DSF is known for sensitizing tumor cells to cancer chemotherapeutic drugs and could be used to increase their effectiveness in treating neoplasms. Please see ¶ 0013. Kennedy also teaches that active compounds are typically administered in a pharmaceutically acceptable carrier. Please see ¶ 0085.
2) Bersch teaches unit dosage forms comprising about 5 mg, 20 mg, 100 mg, 140 mg or 180 mg TMZ, that can be administered to patients (see ¶ 0035). The unit dosage forms may be administered to patient according to a dosing regimen and/or dosing schedule. Non-limiting examples of dosing regimens and schedules include 150-200 mg, 5days/28 day cycle, for total dose of about 1000 mg. Please see ¶ 0036 and Table 3.
	Similar to Triscott (see discussions above), Bersch teaches that TMZ is a chemotherapeutic agent approved for treating brain tumors (see ¶ 0004). 
The claimed dosing regimen of 125 to 1000 mg DSF recited in instant claim 4, overlaps or lies within the range disclosed by Kennedy because Kennedy discloses 125 to 1000 mg DSF (see discussions above).
The claimed dosing regimen of 1.5 mg to about 1000 mg TMZ recited in instant claim 4, overlaps or lies within the range disclosed by Bersch because Bersch discloses unit dosage forms from about 5 mg, 20 mg, 100 mg, 140 mg or 180 mg and total dose of 1000 mg (see discussions above).
The claimed DSF and TMZ dosing regimens recited in instant claim 4, are art-recognized variables (see discussions above). Therefore, the selection of specific amount of DSF or TMZ, would have been routinely determined and optimized by a person skilled in the art through test series following the requisite guidelines set forth in the prior art disclosure. 
It is noted that no criticality has been demonstrated in the specification with regard to the administration of the claimed DSF and TMZ dosing regimens recited in instant claim 4, to any brain tumor cell or any patient having a brain tumor.
A prima facie case of obviousness exists in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" (see MPEP § 2144.05). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (see MPEP § 2144.05).  
In the instant case, because the claimed DSF and TMZ dosing regimens recited in instant claim 4, overlap or lie inside ranges disclosed by the prior art (see discussions above), a prima facie case of obviousness exists.
Furthermore, MPEP § 2144.05(II)(B), states that “after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.”  
Accordingly, at the time the instant invention was filed, a person skilled in the art would have found it obvious to modify Triscott with Kennedy and Bersch in order to formulate a pharmaceutical composition comprising: i) DSF dosing regimen of 125 to 1000 mg/day; ii) TMZ dosing regimen of 1.5 mg to about 1000 mg; and iii) a pharmaceutically acceptable carrier. The skilled artisan would have had a reasonable expectation that the composition would exhibit enhance therapeutic efficacy in treating cancer (e.g., GBM), when compared to a monotherapy comprising, for example, TMZ alone.
Obviousness requires only a reasonable expectation of success, not complete confidence in a given outcome; "at least some degree of predictability" is all that is required. M.P.E.P. § 2143.02. 
The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).  
Regarding claims 4 and 17, the recitation of the intended outcome of a pharmaceutical composition of instant claim 4 resulting in: i) treating brain tumor cells (claims 4 and 17); ii)                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                inhibiting O6-methylguanine DNA methyltransferase (MGMT) in brain tumor cells (claim 4);  iii) sensitization of the brain tumor cells such as glioma cells to TMZ (claim 4); and iv) synergism of at least 3-fold higher to kill brains tumor cells, when compared to the additive effect of the DSF and TMZ, are not given any patentable weight because the clauses are simply expressing the intended result of a process positively recited. Please see Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003).  Since the cited references combine to disclose the composition of claim 4 (see discussions above), the composition of the cited references must necessarily produce the same outcomes of recited in claims 4 and 17 when the composition is used, i.e., when the composition is, for example administered to a subject suffering from, for example, a brain tumor. This is because each of the recited outcomes is a natural process that flows from the subject and the administered pharmaceutical composition comprising: i) DSF at a dosing regimen of 125 to 1000 mg/day; ii) TMZ at a dosing regimen of 1.5 mg to about 1000 mg; and iii) a pharmaceutically acceptable carrier.
MPEP 2143(e) states: The rationale to support a conclusion that the claim would have been obvious is that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Thus, the claims fail to patentably distinguish over the state of the art as represented by the cited references. 
Therefore, the invention as a whole was prima facie obvious at the time it was made. 

Conclusions
No claim is allowable.
If Applicants should amend the claims, a complete and responsive reply will clearly identify where support can be found in the disclosure for each amendment. Applicants should point to the page and line numbers of the application corresponding to each amendment, and provide any statements that might help to identify support for the claimed invention (e.g., if the amendment is not supported in ipsis verbis, clarification on the record may be helpful). Should the Applicants present new claims, Applicants should clearly identify where support can be found in the disclosure.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM D BORI whose telephone number is (571)270-7020.  The examiner can normally be reached on Monday through Friday 8:00AM-5:00PM(EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY S LUNDGREN can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IBRAHIM D BORI/				
Examiner, Art Unit 1629     

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629